Case: 11-10983     Document: 00511958735         Page: 1     Date Filed: 08/16/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 16, 2012
                                     No. 11-10983
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EARL H. MACKEY, III,

                                                  Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, Commissioner, Social Security Administration;
TEXAS REHABILITATION COMMISSION,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:10-CV-105


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Earl H. Mackey, III, proceeding pro se, challenges the district court’s
dismissal of his action against the Texas Department of Assistive Rehabilitative
Services (DARS) and Micheal J. Astrue, Commissioner of Social Security. We
affirm.
        In 2008, Mackey applied for a period of disability and for disability
insurance benefits, pursuant to Title II of the Social Security Act.                     The
Commissioner denied Mackey’s application, initially and upon reconsideration.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10983    Document: 00511958735      Page: 2    Date Filed: 08/16/2012



                                  No. 11-10983

An Administrative Law Judge (ALJ) held a hearing on Mackey’s application and
held that Mackey did not qualify for disability insurance. The ALJ’s decision
became the Commissioner’s final decision after the Appeals Council denied
Mackey’s request for review. This action, in which Mackey seeks $972,000 in
past benefits and $1,000,000,000 in punitive damages, followed.
      Mackey’s action: (1) seeks judicial review of the Commissioner’s denial of
disability benefits, under 42 U.S.C. § 405(g); (2) claims criminal conspiracy
against his constitutional rights, in violation of 18 U.S.C. § 241; and (3) claims
the denial of disability benefits as discrimination against him, in violation of 42
U.S.C. § 1983. The district court dismissed the § 405(g) claim against the
Commissioner, finding the Commissioner applied the proper legal standards and
substantial evidence in the record supported the decision to deny benefits. See
Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007). The court dismissed the
§ 405(g) claim against DARS on Eleventh Amendment immunity grounds. The
court dismissed the § 241 claim against both parties because it is a criminal
statute and does not provide for civil remedies. Finally, the court dismissed the
§ 1983 claims, against the Commissioner because he was a federal official acting
under color of federal law, not state law, and against DARS on Eleventh
Amendment immunity grounds.
      On appeal, Mackey does not address the merits or reasoning of the district
court’s dismissal of his claims. Rather, he recounts his past failed attempts at
obtaining   disability   insurance   and    generally     accuses   defendants      of
discriminating against him by not granting his requests. He also complains of
not having counsel appointed to him for this appeal, a request we previously
denied because Mackey failed to demonstrate exceptional circumstances
warranting the appointment of counsel.




                                        2
   Case: 11-10983    Document: 00511958735      Page: 3    Date Filed: 08/16/2012



                                    No. 11-10983

      Although we “liberally construe” the filings of pro se litigants and “apply
less stringent standards to parties proceeding pro se than to parties represented
by counsel,” pro se appellants must still comply with the principles of appellate
procedure. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (citation omitted).
The appellant’s brief must contain an argument, which in turn must contain his
“contentions and the reasons for them, with citations to the authorities and parts
of the record on which the appellant relies” and “for each issue, a concise
statement of the applicable standard of review.” Fed. R. App. P. 28(a)(9); see
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). General arguments without
citations to any error are insufficient to preserve issues for appeal.          See
Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987) (stating that failure to identify any error in district court’s analysis is as
if appellant had not appealed judgment).
      Because Mackey fails to address the district court’s reasons for dismissing
his claims, he has abandoned all issues on appeal. Furthermore, even if Mackey
had not abandoned these issues, a review of the district court’s order and its
reasoning shows that his claims were properly dismissed. Accordingly, the
judgment of the district court is
                                                                     AFFIRMED.




                                         3